Title: From Thomas Jefferson to Ambrose Vasse, 15 December 1792
From: Jefferson, Thomas
To: Vasse, Ambrose



Sir
Philadelphia Dec. 15. 1792.

The Secretary of the Treasury has handed on to me a letter from you complaining of the nonacceptance of some bills drawn by the  government of St. Domingo to pay for property of yours. Tho’ I am apprehensive it will not be in my power to procure you a prompt relief, yet the sooner it is taken up, the sooner it will be obtained. If you do me the honor to call on me any morning convenient to yourself, I shall be ready to confer with you on the subject in order to consider what best can be done in the case. I am Sir your very humble servt

Th: Jefferson

